In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00213-CV

                       IN THE INTEREST OF A.G.D.M., A CHILD

                            On Appeal from the 72nd District Court
                                    Lubbock County, Texas
           Trial Court No. 2014-509,879, Honorable Ruben Gonzales Reyes, Presiding

                                     September 8, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is a motion to dismiss the appeal for want of jurisdiction.

Andrew McDaniel appealed from an order denying his motion to stay the prosecution of

a suit initiated by Stephenie Jones to terminate his parental rights. He sought to stay

the action until a federal proceeding was adjudicated. The federal action apparently

involved an attempt to overturn a criminal conviction purportedly underlying Jones’

lawsuit.


       Normally, an appellate court only has appellate jurisdiction to review final

judgments. Yet, there are instances where we can review interlocutory orders. Those

instances are described in § 51.014 of the Texas Civil Practice and Remedies Code.
      The order from which appeal was attempted here did not finally dispose of all the

parties or claims. So, it is interlocutory. Cantu Servs., Inc. v. United Freedom Assocs.,

Inc. 329 S.W.3d 58, 63 (Tex. App.—El Paso 2010, no pet.) (stating that an order failing

to dispose of all claims by all parties is interlocutory).      Furthermore, it is not

encompassed by one of the categories described in § 51.014 of the Civil Practice and

Remedies Code.     Thus, we lack jurisdiction to review and must dismiss it.      Cantu

Servs., Inc. v. United Freedom Assocs., Inc., supra.


      Accordingly, the appeal is dismissed.


                                                             Per Curiam




                                           2